Citation Nr: 1610037	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain. 

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a fracture of the right ankle with open reduction and internal fixation. 

4.  Entitlement to service connection for an ear disorder. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for acid reflux, to include as secondary to service-connected PTSD with depressive disorder. 

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD with depressive disorder. 

8.  Entitlement to service connection for a disability manifested by voice change.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, September 2013, and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran filed claims of service connection for PTSD and a back disorder, as well as an increased rating for a right ankle disorder.  These claims were denied in an April 2010 rating decision.  The Veteran appealed that decision and in a September 2013 rating decision, the claims for service connection were granted and a 70 percent evaluation was assigned for PTSD and a 10 percent evaluation was assigned for a back disorder.  A December 2013 rating decision continued the 70 percent rating for PTSD, as well as denied the Veteran's claims related to hearing loss, ear disorder, acid reflux, voice change, erectile dysfunction, and entitlement to TDIU.    

In an August 2010 claim, the Veteran asserted entitlement to service connection for a sleep disorder.  This claim has never been adjudicated.  As the Board does not have jurisdiction over the claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Additional records are contained in the Virtual VA paperless system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary prior to adjudicating these claims.

Initially the Board notes that in the February 2015 statement of the case, the AOJ noted that it had reviewed VA treatment records dated through February 19, 2015.  The most recent treatment records associated with the file are dated in 2013.  Therefore, remand is required to obtain the current treatment records and associate them with the claims file.  

Regarding the Veteran's claims for acid reflux, erectile dysfunction, and TDIU, remand is necessary to provide the Veteran with notice regarding how to substantiate these claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  

Regarding his claim for an increased rating for a right ankle disorder, the April 2010 rating decision indicates that the Veteran underwent a VA examination to assess the severity of his right ankle disorder in March 2010.  That examination report is not associated with the claims file.  Therefore, remand is necessary to obtain a copy of this report prior to adjudication.  

Regarding the Veteran's claims of service connection for an ear disorder and a bilateral hearing loss disability, remand is necessary to collect outstanding records.   The Veteran underwent a VA audiological examination in March 2013.  The examiner referenced a 2010 examination at the Central Alabama Veterans Health Care System (CAVHCS).  A review of the claims file does not show a copy of that examination.  Therefore, remand is necessary to obtain a copy of that report and associate it with the claims file.  

Additionally, regarding his claim for a hearing loss disability, remand is necessary to afford the Veteran an adequate examination.  At the March 2013 VA exam, the examiner attempted to perform an audiogram but concluded that the test results were not valid for rating purposes as there was poor test/re-test reliability.  In his opinion, the examiner stated that although records were not available from the Veteran's discharge from service, a 2010 examination indicated hearing within normal limits.  Therefore, he opined that "given that hearing was within normal limits on an examination from 30 years after service, it can be stated that any hearing loss that may exist at this time would be less likely as not due to noise exposure in the military."

However, the examiner also offered an opinion as to the Veteran's tinnitus.  He opined that the Veteran's tinnitus was as least as likely as not due to service.  In support of this opinion, the examiner stated that the 2010 exam indicated scores averaged around 20 dB.  He concluded that it was not possible to rule out that significant threshold shifts occurred over time in service, particularly given the history in the SMRs of otitis media and externa, and given that the Veteran's military occupation is listed as having at least a moderate likelihood of exposure to hazardous noise.  

The Board finds that the VA examiner's opinion regarding the Veteran's bilateral hearing loss disability is inadequate as he does not acknowledge or discuss the Veteran's in-service ear infections, nor does he discuss the possibility of threshold shifts as noted in the contemporaneous opinion for tinnitus.  The Board finds that a new VA examination and opinion are necessary prior to adjudicating this matter.   

Regarding the Veteran's claim of service connection for a disability manifested by voice change, the Veteran contends that following surgery on his right ankle during service, which required intubation, he suffered hoarseness in his voice that has continued to the present.  As the Veteran has shown evidence of an in-service injury and he is competent to provide evidence as to his current symptoms of a voice change, a VA examination is necessary to determine if the Veteran has a disability due to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the Veteran's claim of service connection for acid reflux, remand is necessary to obtain an addendum opinion.  The Veteran underwent a VA examination in February 2015 and an opinion was issued in which the examiner stated that "the Veteran's current condition, GERD, is less likely as not caused by, a result of, or aggravated by the Veteran's service-connected PTSD."  

In support of his opinion, the examiner provided a rationale that included a definition of GERD as frequent acid reflux and a list of risk factors for GERD.  The examiner concluded that "this Veteran has some of the risk factors mentioned above as he has a long history of alcohol abuse and tobacco use disorder.  PTSD is not among the risk factors mentioned above."

While the opinion includes aggravation, the rationale only supports risk factors for causation.  Furthermore, after the VA examination, the Veteran submitted medical literature that supports a comorbidity between GERD and psychological disorders.  Therefore, an addendum opinion regarding aggravation is necessary.

Regarding the Veteran's claim of service connection for erectile dysfunction, remand is necessary for an addendum opinion.  The Veteran underwent a VA examination in February 2015.  In the examination report, the examiner found that the Veteran has erectile dysfunction.  However, no opinion was provided regarding direct causation, secondary causation, or aggravation and, in the opinion regarding a current disability, the examiner states that "there is no objective evidence of erectile dysfunction upon examination today.  Other than the Veteran's subjective report, review of all medical records are silent for the diagnosis of or treatment for erectile dysfunction." The Board finds the VA examination report to be inconsistent and inadequate.  Therefore, remand for an addendum opinion is necessary.  

Regarding the Veteran's claim of TDIU, the Board finds that it is inextricably intertwined with the issues remanded herein.  Additionally, on remand, the Veteran should be afforded VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unassociated relevant treatment records from the Birmingham VA Health Care System, the Central Alabama VA Health Care System, the Tuskegee VA Medical Healthcare System, the Gainesville VA Health Care System, and the Jacksonville VA Health Care System, including but not limited to any treatment records since 2013 and associate those records with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

The AOJ shall associate a copy of the March 2010 VA examination of the right ankle with the claims file.

The AOJ shall associate a copy of the 2010 audiological examination at CAVHSC with the claims file.

2.  The AOJ shall send the Veteran a notice letter regarding his claims of service connection for acid reflux, erectile dysfunction, and TDIU. 

3.  After associating all records with the claims file, the AOJ shall afford the Veteran a VA audiological examination.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

For purposes of this remand, the examiner must assume the Veteran was exposed to loud noise while in service and must address the Veteran's ear infections during service.

Based upon a review of the record, the examiner must provide an opinion as to whether the Veteran has a  current bilateral hearing loss disability and, if so, whether it is at least as likely as not related to the Veteran's in-service acoustic trauma.  The examiner must consider and discuss the March 2013 opinion on tinnitus that discussed threshold shifts.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ must afford the Veteran a VA examination regarding his claimed voice change or hoarseness.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether the Veteran has a disability that manifests as voice change or hoarseness and if so, whether it is as least as likely as not due to intubation for surgery during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ must return the claims file to the examiner who conducted the February 2015 VA examination for the Veteran's acid reflux.  If that examiner is unavailable, an appropriate substitute is required.

The examiner must provide as opinion as to whether the Veteran's acid reflux is as least as likely as not aggravated by his PTSD and depression.  In additional to discussing risk factors, the examiner must opine as to whether psychiatric disorders, including PTSD and depression are aggravating factors.  The examiner must consider the medical literature submitted by the Veteran regarding the comorbidity of GERD and psychological disorders.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ must return the claims file to the examiner who conducted the February 2015 VA examination for erectile dysfunction, or if he is unavailable, to another suitably qualified VA examiner to provide a clarifying opinion.  

The examiner shall state whether the Veteran has erectile dysfunction and if no diagnosis if found, the examiner shall reconcile that finding with the Veteran's lay statements at the February 2015 VA examination.  If a diagnosis of erectile dysfunction is made, the examiner shall opine whether it is at least as likely as not that his erectile dysfunction is directly related to service, secondary to a service-connected disorder, including PTSD, or aggravated by a service-connected disorder, including PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

8.  The AOJ shall review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




